Citation Nr: 1235653	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-45 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a lumbar spine disability.

2.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to May 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2011, the Board remanded the present matter for additional development and due process concerns.

A hearing before the undersigned Veterans Law Judge was held in August 2011.  The hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim for an increased rating for the lumbar spine.  In its December 2011 decision, the Board remanded for consideration under Diagnostic Code 5243 for degenerative disc disease.  Review of the record indicates that this has not been done.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the December 2011 remand instructions.  Additionally, based on the Veteran's history of missing work due to his lumbar spine disability, it should be considered whether extraschedular consideration is warranted.   

Further development is also needed on the claim of entitlement to a separate rating for radiculopathy.  It is unclear from the record whether the Veteran was awarded a separate 10 percent rating:  although the supplemental statement of the case (SSOC) denies a separate compensable rating, the SSOC includes an attachment reporting that a 10 percent rating was assigned for paralysis of the sciatic nerve.  Clarification is needed.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1. Ensure that the record includes up-to-date VA treatment records.

2.  Clarify whether a separate rating has been assigned for radiculopathy of the right lower extremity.  Inform the Veteran whether his claim of entitlement to a separate rating has been granted or denied.  

3.  Then readjudicate the claim of entitlement to an increased rating for a lumbar spine disability, with consideration of Diagnostic Code 5243.   Additionally consider whether extraschedular consideration is warranted.   If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



